Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2014

                                      No. 04-13-00686-CV

                                IN THE MATTER OF C.A.G.,

                      From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2013-JUV-00059
                         The Honorable Lisa Jarrett, Judge Presiding


                                         ORDER
       The appellant’s brief was originally due to be filed on December 5, 2013. On December
4, 2013, appellant filed a motion requesting a sixty-day extension of time to file his brief. The
motion was granted, extending the deadline for filing the brief to February 5, 2013. The order
granting the extension stated, “GIVEN THE LENGTH OF THIS EXTENSION, NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED.”

         The brief was not filed by the extended deadline. Appellant’s attorney, Abelardo Garza,
is retained to represent appellant in this appeal. It is therefore ORDERED that Mr. Garza file the
brief in this appeal no later than February 18, 2014, or an order will be issued directing Mr.
Garza to appear and show cause why he should not be held in contempt for failing to file the
brief. The clerk of this court shall cause a copy of this order to be served on Mr. Abelardo Garza
by certified mail, return receipt requested, or give other personal notice of this order with proof
of delivery.




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court